     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.1 Page 1 of 34



 1   Jason H. Woltman, Esq. (SBN 314122)
     Jason@woltmanlaw.com
 2
     8310 Miramar Mall, Ste A
 3   San Diego, CA 92121
     Telephone: (619)800-4132
 4
 5
     Attorney for Plaintiffs
 6
     SARA KELLEY and TERESA SMITH
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     SARA M. KELLEY, an individual, and              Case No.:      '19CV1404 LAB JLB
12   TERESA L. SMITH, an individual,
                     Plaintiffs,                     COMPLAINT FOR DECLARATORY
13
                                                     RELIEF, INJUNCTIVE RELIEF,
14   v.                                              RESTITUTION, AND DAMAGES
                                                     UNDER THE UNITED STATES
15   SAN DIEGO COUNTY HEALTH AND
                                                     CIVIL RIGHTS ACT (42 U.S.C. §
     HUMAN SERVICES AGENCY,
16                                                   1983), THE U.S. AND
     JESSICA AYALA, an individual,
                                                     CALIFORNIA CONSTITUTIONS,
17   VALERIE HILLS, an individual,
                                                     AND CALIFORNIA CIVIL CODES,
     MARGO FUDGE, an individual,
18                                                   LAWS, AND STATUTES
     MYRNA MURRILO, an individual,
19   ALICIA ROGERS, an individual,
                                                     JURY TRIAL DEMANDED
     WENDY CURIEL, an individual,
20
     VALESHA BULLOCK, an individual,
21   and NICK MACCIONE, an individual.
22                  Defendants.
23
24                                         INTRODUCTION
25         1.    This case is about retaliation for the exercise of free speech, discrimination
26   on the basis of sexual orientation and/or sex, and due process violations regarding the
27   removal of a foster child from the home of a same-sex couple who were in the process of
28   adopting a teenager who had been placed with them by the County of San Diego Health

                                                 1
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.2 Page 2 of 34



 1   and Human Services Agency (the “Agency”). The Agency’s actions violated plaintiffs’
 2   constitutional rights under the First Amendment, Fourth Amendment, Eighth
 3   Amendment, and the Fourteenth Amendment; and various state laws, including, but not
 4   limited to, the Bane Act, the Unruh Civil Rights Act, statutes, and related common laws
 5   that prohibit discrimination and protect against the Agency’s actions for fraudulent
 6   misrepresentation, defamation, and infliction of emotional distress.
 7         2.    The Agency induces upstanding members of the community into becoming
 8   foster and resource parents by keeping its actual policies and customs a secret to the
 9   detriment of foster/resource parents, foster children, the public at large, and the
10   legislature, all of whom are desperately trying to remedy the long-standing issues in the

11   foster system. There is a crisis within the foster system – foster/resource parent retention
     is abysmal, approximately half of all foster/resource parents quit within the first year or
12
     after the first placement, a significant number of social workers quit within five years,
13
     and tens of thousands of children age out of the system each year, often without a
14
     permanent adult or familial connection – and taxpayers spend millions of dollars each
15
     year without gaining meaningful improvements in outcomes. Years ago, the Agency, in
16
     an attempt to remedy some of these issues, implemented the Quality Parenting Initiative
17
     ( “QPI”) and the associated QPI Partnership Agreement, but has repeatedly failed to
18
     train and supervise its employees to allow for it to be properly and fully implemented
19
     and continues to cling to its detrimental customs and practices.
20         3.    The Agency’s violations of the constitutional and other legal rights of its
21   foster/resource parents are systematic and pervasive within the Agency’s foster system.
22   The Agency intimidates and terrorizes volunteer foster/resource parents into ceding, to
23   their detriment, constitutionally protected rights to the Agency. No independent outlet
24   exists to address foster/resource parents’ concerns, and any attempts to use the Agency’s
25   internal reporting system, such as the social workers, ombudsman, supervisors, program
26   managers, and other employees are either disregarded or met with a terror-inducing level
27   of retaliation; including threats of removal and improper removal of foster children;
28   failing to place or allow adoption of foster children in their homes without any legitimate

                                                  2
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.3 Page 3 of 34



 1   reason; and making illogical, defamatory, and demonstrably false allegations and filing
 2   public complaints against them entirely without due process to dissuade foster/resource
 3   parents from speaking out against the Agency’s policies and decisions.
 4         4.    The Agency, using its practically unchecked powers, knowingly and
 5   recklessly fails to properly inform or alert anyone to the potential dangers of becoming a
 6   foster/resource parent and hides behind a veil of confidentiality unique to the foster
 7   system. The Agency remains steadfast in its efforts to discriminate, retaliate, and keep its
 8   secrets. It lacks any incentive to change on its own – rather, it grows more emboldened
 9   and empowered with each travesty, whether it is a foster/resource parent who quits or a
10   child who moves to a new home believing he or she did something wrong – the

11   injustices and the millions of lives adversely affected by this system cannot continue.
           5.    Under Cal. Welf. & Inst. Code §§ 300 et seq., if a foster child is abandoned
12
     or cannot return home, the Agency will request a juvenile court order to terminate
13
     parental rights, and if granted, the child is freed for adoption. Preference for an adoptive
14
     placement must be given to the foster/resource parents caring for the child over all other
15
     applications once the Agency determines there are substantial emotional ties to the
16
     foster/resource parents because removal is detrimental to the child’s well-being. If a
17
     timely objection is filed in response to a proposed removal of a child by the Agency
18
     from the home of a prospective adoptive parent, the juvenile dependency court is
19
     required to make best interest findings before moving a child.
20         6.    Plaintiffs are a same-sex married couple, both well-established professionals
21   in the San Diego community, who want to adopt children from the foster system, and
22   have been foster/resource parents since 2015.
23         7.    In March 2017, the Agency placed a foster child (hereinafter referred to as
24   “Teenager”) in Plaintiffs’ home. Plaintiffs were subsequently granted educational rights
25   and de facto parent status for Teenager. Plaintiffs became prospective adoptive parents
26   after Teenager was freed for adoption. Teenager was an adoptive placement who lived in
27   Plaintiffs’ home until the social worker left with him in Jun. 2018 to retaliate and
28   discriminate against Plaintiffs.

                                                  3
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.4 Page 4 of 34



 1         8.      In Mar. 2018, Plaintiffs appeared in court to address the delay in preparing
 2   documents required to process the adoption. Two days later, the social worker began
 3   retaliating against Plaintiffs. Three months later, the social worker informed Plaintiffs
 4   she had placed the adoption on a permanent hold. Two weeks later, the social worker
 5   took Teenager from Plaintiffs’ home without proper notice or a court order.
 6         9.      On Father’s Day, Jun. 17, 2018, Teenager told Plaintiffs he wanted a mom
 7   and dad. Two hours later, the social worker entered Plaintiffs’ home and demanded they
 8   “suspend” talking about “adoption” and “sexual orientation,” and then demanded they
 9   find a place for Teenager to spend the night. The social worker left with Teenager to take
10   him to his friend’s home to spend the night. Teenager never returned home.

11         10.     The Agency then placed Teenager in respite but would not disclose his
     location to Plaintiffs. Hours after sending an email to the Agency requesting a meeting
12
     and Teenager’s location, and asserting their rights in the child, Plaintiffs were notified by
13
     the Agency it had opened an investigation based on allegations Plaintiffs had made
14
     statements the Agency deemed “inappropriate” and placed a hold on their home. There
15
     were and are no allegations of abuse or neglect against Plaintiffs; one of the allegations
16
     is for using the word “gay” inappropriately in Plaintiffs’ home.
17
           11.     The Agency detained Teenager in respite for twenty-three days and billed all
18
     of the respite hours to Plaintiffs’ account using their patient identification number
19
     without Plaintiff’s knowledge or authorization and without ever knowing Teenager’s
20   location.
21         12.     Without notice and before a hearing or court order for removal from
22   Plaintiffs’ home, Teenager was placed in a different home with an opposite-sex couple
23   as parents.
24         13.     In Aug. 2018, the Agency determined the allegations were substantiated
25   (public) against Plaintiffs for words the Agency deemed “inappropriate,” the Agency
26   required Plaintiffs to take classes to cure their “deficiency” for using the word “gay”
27   inappropriately. The hold on Plaintiffs’ home was subsequently lifted after completing
28   the classes. Plaintiffs remain eligible for placements, yet the Agency refuses to place any

                                                   4
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.5 Page 5 of 34



 1   children in their home despite approximately fifty (50) foster children currently in need
 2   of homes.
 3         14.     In Oct. 2018, during a meeting to appeal the allegations, the Agency
 4   informed Plaintiffs that Teenager was removed from their home because of a concern
 5   that Plaintiffs were “pushing” gay on Teenager. The Agency refuses to place any other
 6   children in their home and continues to retaliate and discriminate against Plaintiffs.
 7         15.     Plaintiffs seek declaratory and injunctive relief in addition to compensatory,
 8   statutory, and punitive damages to compensate Plaintiffs for the Agency’s actions and to
 9   end the Agency’s discriminatory and retaliatory practices.
10                                                 PARTIES

11         Plaintiffs
           16.     Plaintiff Sara Kelley (“Plaintiff Kelley”), an individual, is a resident of the
12
     State of California and the County of San Diego.
13
           17.     Plaintiff Teresa Smith (“Plaintiff Smith”), an individual, is a resident of the
14
     State of California and the County of San Diego. Plaintiff Smith is married to Plaintiff
15
     Kelley (collectively, “Plaintiffs”) as a same-sex married couple who form a resource
16
     family.
17
           Defendants
18
           18.     Defendant, the County of San Diego Health and Human Services Agency
19
     (“Defendant” or “Agency”), is now and, at all times mentioned herein, was a local
20   government agency and subdivision of the State of California. The Agency trains,
21   licenses or certifies, supervises, and places foster children with foster/resource parents.
22         19.     Upon information and belief, at all times mentioned herein, the following
23   Defendants were individuals employed by the Agency and acted as agents for the
24   Agency in their respective positions:
25               a. Defendant, Jessica Ayala (“Defendant Ayala”), J.D., M.S.W., and
26                  Protective Services Worker (“PSW”);
27               b. Defendant, Valerie Hills (“Defendant Hills”), M.S., Protective Services
28                  Supervisor and Ayala's direct supervisor;

                                                    5
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.6 Page 6 of 34



 1               c. Defendant, Margo Fudge (“Defendant Fudge”), M.S.W., Adoptions
 2                     Protective Services Program Manager and Hills’ direct supervisor;
 3               d. Defendant, Myrna Murillo (“Defendant Murillo”), Agency Investigator;
 4               e. Defendant, Alicia Rogers (“Defendant Rogers”), Agency Investigator and
 5                     Defendant Murillo’s direct supervisor;
 6               f.    Defendant, Wendy Curiel (“Defendant Curiel”), Protective Services
 7                     Program Manager – Foster/RFA Home Licensing;
 8               g. Defendant, Valesha Bullock (“Defendant Bullock”), Deputy Director; and
 9               h. Defendant, Nick Maccione (“Defendant Maccione”), FACHE, Agency
10                     Director.

11                                       JURISDICTION AND VENUE
           20.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331
12
     and 1343, and 42 U.S.C. § 1983 because Plaintiffs’ claims arise under the laws and
13
     Constitution of the United States. Pursuant to 28 U.S.C. § 1367, this Court has
14
     supplemental jurisdiction over the state law and state constitutional claims because
15
     Plaintiffs’ state claims are related to Plaintiffs’ federal claims, arising from the same
16
     factual circumstances, events, and transactions under 28 U.S.C. § 1367(a).
17
           21.        Venue is proper in this Court in the Southern District of California under 28
18
     U.S.C. § 1391 because the Defendant, the County of San Diego Health and Human
19
     Services Agency, is local government agency with its facilities located in the District,
20   and for and all events given rise to Plaintiffs’ claims occurred in the District by and
21   through its agents and employees. The relief Plaintiffs seek is within this Court’s power
22   to grant.
23                                  COMMON FACTUAL ALLEGATIONS
24         Plaintiffs allege the following common facts on information and belief.
25         22.        Plaintiffs were domestic partners for four years before getting legally
26   married in California in 2013. In 2015, they started the process of becoming licensed
27   foster/resource parents through the Agency with the intention and desire to foster and
28   adopt any children placed in their home that were available for adoption, including

                                                      6
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.7 Page 7 of 34



 1   special needs children, older children, and sibling sets. Sara and Teresa each spent over
 2   150 hours attending training and certification courses, completing interviews and
 3   questionnaires, completing background and reference checks, and completing home
 4   inspections, and providing substantial financial and personal information to the Agency
 5   to become foster/resource parents. During those initial interviews, the Agency asked
 6   Plaintiffs on several occasions if they were concerned about discrimination towards the
 7   children for having same-sex parents; they replied that they would be able to address
 8   those issues with the children if they arose. In Sep. 2015, the Agency licensed Plaintiffs
 9   as foster/resource parents; Plaintiffs were converted to certified resource parents after
10   another extensive home study in Feb. 2018 in preparation for finalizing the adoption of

11   Teenager and fulfilled another requirement as prospective adoptive parents.
           23.   By and through the Agency’s employees and written materials distributed to
12
     Plaintiffs by the Agency, and based on California laws and statutes in effect at the time,
13
     Plaintiffs believed the Agency would not discriminate against same-sex couples, which
14
     led Plaintiffs to complete the numerous and extensive requirements to become licensed
15
     as foster/adoptive parents and enter into placement agreements for four children.
16
           24.   Plaintiffs invested considerable resources, including money, time, trust, and
17
     their emotional well-being into becoming foster parents (a nine-month process) and
18
     fostering children for a cumulative total of twenty-seven (27) months beginning in Sep.
19
     2015. During the time Plaintiffs spent as foster/resource parents with the Agency over
20   the years, Plaintiffs were induced to waive any and all opportunities to become
21   foster/adoptive parents through any other entity.
22         25.   In Mar. 2017, Teenager was placed with Plaintiffs as an adoptive placement
23   and they were granted educational rights for Teenager. In May 2017, Plaintiffs were
24   granted de facto parent status by the juvenile dependency court.
25         26.   In Sep. 2017, shortly after a new adoption social worker, Defendant Ayala,
26   was assigned to the case, Teenager became available for adoption and the court
27   designated Plaintiffs as a proper permanent placement for Teenager. From Sep. 2017
28   through March 5, 2018, Plaintiffs were regularly assured by Defendant Ayala that she

                                                  7
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.8 Page 8 of 34



 1   was preparing the documents for the adoption of Teenager by Plaintiffs, reaffirming
 2   previous statements by the Agency that Plaintiffs were the designated permanent
 3   placement for Teenager.
 4            27.   On Mar. 5, 2018, Plaintiff Kelley appeared in court and expressed concern to
 5   the judge about the Agency’s delays in the timeline for the adoption; the judge assured
 6   Plaintiff Kelley that it takes time to prepare paperwork and there was no reason for
 7   concern. Until that day, there had been no issues whatsoever between Plaintiffs and
 8   Defendant Ayala. Defendant Ayala subsequently admitted she had been proceeding with
 9   the adoption of Teenager by Plaintiffs as of Mar. 5, 2018.
10            28.   On Mar. 7, 2018, two days after Plaintiff Kelley appeared and spoke in court

11   to address her concerns, Defendant Ayala began retaliating against Plaintiffs and began
     taking affirmative steps to disrupt the family and thwart the adoption. On Mar. 7,
12
     Defendant Ayala emailed Plaintiff Kelley with a fictional prerequisite to finalize the
13
     adoption of Teenager that would delay the adoption by at least six months; Plaintiffs did
14
     not know the prerequisite was fictional at the time, but it was subsequently discovered
15
     by Plaintiffs. Despite a previously good relationship between Plaintiff Kelley and
16
     Defendant Ayala, Defendant Ayala escalated her retaliation against Plaintiffs, which was
17
     almost exclusively directed towards Plaintiff Kelley, and repeatedly engaged in shame-
18
     based criticism of Plaintiff Kelley and reprimanding Plaintiff Kelley for speaking in
19
     court.
20            29.   On Mar. 23, 2018, Defendant Ayala called Plaintiff Kelley to ridicule,
21   chastise, threaten, and criticize Plaintiff Kelley. As the phone call was ending, Defendant
22   Ayala stated: You mentioned you didn't like the timeline to the Judge and if the Judges
23   think we can speed things up, then they will send us a message. After the call ended,
24   Plaintiff Kelley began sobbing and was struck with an overwhelming feeling of terror
25   and disbelief. Plaintiff Kelley had spoken in court and had broken the cardinal rule:
26   Never question the Agency – Keep your head down and your mouth shut.
27            30.   On Mar. 28, 2018, Defendant Ayala met with Plaintiffs in their home to
28   discuss the adoption timeline. Defendant Ayala set a goal of finalizing the adoption by

                                                   8
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.9 Page 9 of 34



 1   the end of June and Plaintiffs agreed to give her time to complete the paperwork.
 2   Defendant Ayala did not mention any concerns or any reasons the adoption would be
 3   delayed any further.
 4         31.   From Mar. 29 through May 23, 2018, almost two months, Defendant Ayala
 5   largely ignored Plaintiffs and other professional service providers. Defendant Ayala did
 6   not do any home visits, but instead, unbeknownst to Plaintiffs, Defendant Ayala began
 7   meeting with Teenager at school. At some point, still unknown to Plaintiffs, Defendant
 8   Ayala unilaterally decided to place the adoption “on hold.” On May 24, 2018, Plaintiff
 9   Smith called Defendant Ayala, who told Plaintiff Smith for the first time about the
10   adoption “hold,” but refused to discuss it further. Defendant Ayala made a point to state

11   it had nothing to do with Plaintiffs and Teenager said only good things about them.
           32.   On Jun. 5, 2018, there was a Child and Family Team (“CFT”) meeting in the
12
     family home, which was required to close out a service provider. Plaintiffs, Teenager,
13
     Defendant Ayala, and two service providers attended. During the two-hour meeting,
14
     Defendant Ayala created antithetical goals and flipped between ignoring team members
15
     and being hostile to each person on the team. Despite Plaintiffs’ pleas to help them
16
     understand why the adoption had been placed on hold, Defendant Ayala, suddenly,
17
     decided it had become an indefinite hold. Plaintiff Kelley took a short break, and when
18
     she returned, Defendant Ayala reprimanded her for leaving and told Plaintiff Kelley she
19
     was reminded of what she did in court. Plaintiff Kelley calmly stated that she did not
20   know what was expected of Plaintiffs and asked for an update about an unanswered
21   request. This caused Defendant Ayala to become irate and began shouting at Plaintiff
22   Kelley. Plaintiff Kelley felt threatened and scared of Defendant Ayala, but feared
23   reporting Defendant Ayala to the Agency based on a belief it would induce Defendant
24   Ayala to increase her threats and retaliation against Plaintiffs and it would place their
25   family in danger.
26         33.   On Jun. 6, 2018, the day after the CFT meeting in Plaintiff’s home, an
27   allegation for an “inappropriate” statement was purportedly received by the Agency.
28   Plaintiffs allege that Defendant Ayala, for the sole purpose of further retaliation against

                                                  9
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.10 Page 10 of 34



 1   Plaintiff Kelley, and in violation of Welfare and Institutions Code Sections 832, et seq.,
 2   and Sections 16501, et seq., regarding confidentiality of statements made during CFT
 3   meetings, filed an allegation against Plaintiff Kelley to use the Agency’s investigatory
 4   process to harass Plaintiffs and Teenager in an effort to destabilize the family. The
 5   allegation was made with malice and/or reckless disregard for the truth and was
 6   definitively not about safety concerns, but rather for the purpose of retaliating against
 7   Plaintiffs for exercising their civil rights to speak in their home and challenge actions
 8   and decisions by the Agency. Plaintiffs did not know about this allegation until Jun. 20.
 9         34.   On Jun. 17, 2018, twelve days after the CFT, the tension was palpable in the
10   home. It was now twenty-four days living in an indefinite state of family planning

11   avoidance because Plaintiffs still did not know why the adoption was on hold. It was
     Father’s Day – Teenager was grumpy. Earlier in the morning, Teenager begrudgingly
12
     complied with a request by Plaintiff Smith before leaving to watch the World Cup games
13
     at a friend’s house. Plaintiff Smith gave Teenager permission to go to friend’s house and
14
     instructed the teenager to return right after the games ended. Teenager returned home
15
     two hours late and did not reply when Plaintiff Kelley asked him where he had been.
16
     Sensing Teenager was in a bad mood, and not knowing about the what occurred earlier
17
     with Plaintiff Smith, Plaintiff Kelley asked him to share what was bothering him.
18
     Teenager told Plaintiffs that he wanted a mom and dad. Shocked, surprised, and
19
     believing this was likely the reason the adoption was on hold, Plaintiffs mentioned that
20   he may have a conversation like this someday with his kids and the discussion ended
21   shortly thereafter. Plaintiffs left for the grocery store to give Teenager some space.
22         35.   Plaintiffs returned home from the store to discover Teenager and Defendant
23   Ayala meeting at the park across the street from the family home. Defendant Ayala had
24   not tried to reach Plaintiffs when she arrived at their home. Defendant Ayala entered the
25   Plaintiffs’ home and asked Plaintiffs if they were giving notice on Teenager; they
26   replied, “No.” Defendant Ayala asked what happened and Plaintiffs explained the day’s
27   events and the conversation with Teenager. Defendant Ayala stepped outside to take a
28   call from Defendant Fudge; she returned and told Plaintiffs they needed to “suspend”

                                                 10
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.11 Page 11 of 34



 1   talking about “adoption” and “sexual orientation.” Plaintiff Kelley looked at her
 2   quizzically because she believed Defendant Ayala knew her demands were
 3   unconstitutional. After no response to her request, Defendant Ayala told Plaintiffs to find
 4   a place for Teenager to stay overnight. Plaintiffs reluctantly agreed and called his
 5   friend’s mom. Defendant Ayala left shortly thereafter with Teenager and teenager never
 6   returned home.
 7         36.   On Jun. 18, 2018, Plaintiff Smith picked up Teenager from his friend’s home
 8   and took him to school, as Defendant Ayala had directed her to do the day before.
 9   Defendant Ayala called Plaintiff Kelley around noon and said Teenager wanted to stay at
10   his friend’s house through the end of the week. Defendant Ayala called back a few

11   minutes later and told Plaintiff Kelley that Teenager was going to respite until Friday.
     That night, Defendant Ayala came to Plaintiffs’ home to pick up some of Teenager’s
12
     belongings, affirmed he was still placed with Plaintiffs, but refused to tell them where
13
     Teenager was located or how to contact him.
14
           37.   On Jun. 19, 2018, Plaintiff Kelley sent an email to the Agency and requested
15
     Teenager’s location contact information to verify he was safe, a meeting with the
16
     Agency to discuss the situation, and expressed Plaintiffs’ concerns about how they were
17
     very uncomfortable with the situation and asserted their rights as Teenager’s prospective
18
     adoptive parents, de facto parents, and educational rights holders. Defendant Ayala’s
19
     supervisor, Defendant Hills, replied by email, but ignored Plaintiff Kelley’s legitimate
20   concerns about Teenager being in an undisclosed respite location. Hours later, Plaintiff
21   Kelley received a call from investigator Defendant Murillo, requesting a meeting to
22   discuss allegations filed against Plaintiffs – the situation was escalating and Plaintiffs
23   were terrified. That night, Defendant Ayala came to Plaintiffs’ home, again, to take more
24   of Teenager’s belongings and pretended not to know any information about the situation,
25   although she stated Teenager was still placed in Plaintiffs’ home and there had not been
26   a hearing or court order to remove Teenager.
27         38.   On Jun. 20, 2018, Plaintiffs met with Defendant Murillo, who was
28   investigating allegations of “inappropriate” comments, and assured Plaintiffs that these

                                                  11
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.12 Page 12 of 34



 1   were not allegations of abuse or neglect, merely child’s rights allegations, which did not
 2   and do not necessitate removal. Defendant Murillo told Plaintiffs there was still a child
 3   placed in their home and was unconcerned by Plaintiffs’ reports they had not seen
 4   Teenager for three days. During Defendant Murillo’s interview with Plaintiff Kelley,
 5   Defendant Murillo repeatedly interrupted Plaintiff Kelley and implied she was a liar and
 6   asked derogatory questions and made disrespectful comments about Plaintiff Kelley’s
 7   status as a gay person. Plaintiffs allege that someone at the Agency (likely Defendant
 8   Ayala), for the purpose of further retaliation against Plaintiffs, filed the second allegation
 9   to use the Agency’s investigatory process to harass Plaintiffs and coerce Plaintiffs into
10   waiving their rights to Teenager.

11         39.   Later that day, on Jun. 20, 2018, Defendant Ayala and Defendant Hills
     served Plaintiffs at their home with a copy of an unfiled “Notice of Intent to Remove”
12
     (“Notice”) Teenager. There was no indication that Teenager was no longer living with
13
     Plaintiffs and the all of statements (not allegations of abuse or neglect) about Plaintiffs in
14
     the Notice were made with malice and/or with reckless disregard for the truth; one of the
15
     statements in the Notice is physically impossible. Defendant Ayala’s statements were
16
     essentially a character assassination of Plaintiffs, replete with innuendo and hyperbole,
17
     and lacked any evidence of the assertions made. Plaintiffs allege Defendant Ayala knew
18
     at the time she signed the Notice the statements were false; they directly contradicted
19
     evidence she had in her possession, evidence unknown to Plaintiffs at the time, and she
20   did not provide the exculpatory evidence to Plaintiffs, nor did anyone at the Agency
21   make any attempts to verify the accuracy of the statements. The notice sent a clear
22   message to Plaintiffs: Stand down or we will ruin your lives.
23         40.   On Jun. 22, 2018, Plaintiff Kelley sent an email to the Agency detailing the
24   events of the week and requested to pick up Teenager because there had not been a
25   hearing or no court order for removal, and there were no allegations of neglect or abuse
26   necessitating removal of Teenager. Defendant Ayala replied she had determined it was
27   not appropriate to return Teenager to Plaintiffs. Plaintiff Smith sent an email to
28   Defendant Maccione requesting a review of the situation, but he never replied. After

                                                  12
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.13 Page 13 of 34



 1   repeated requests for the final date of placement, Defendant Fudge later informed
 2   Plaintiffs in Oct. 2018 that the placement had ended on Jun. 22 (before the time to file an
 3   objection expired). Plaintiffs were saddened, shocked, confused, horrified, terrified, and
 4   humiliated; they were powerless and unable to assert any rights they supposedly had as
 5   de facto parents, educational rights holders, or prospective adoptive parents. Plaintiffs’
 6   believed the Agency had improperly removed a child from Plaintiffs’ home in retaliation
 7   for questioning Defendant Ayala’s progress on the adoption in court on Mar. 5, 2018.
 8   Acting with deliberate indifference towards Plaintiffs, no one at the Agency would meet
 9   or discuss the situation with Plaintiffs, no one would tell them Teenager’s location or
10   allow them to verify he was safe, and he had stopped attending summer school even

11   though Plaintiffs had educational rights. Each time Plaintiffs tried to engage with the
     Agency, the retaliation increased. Plaintiffs were living in a constant state of fear, not
12
     only for themselves, but for the safety of Teenager who had essentially vanished.
13
           41.   Plaintiff Kelley later learned the Agency had a long-standing policy that a
14
     child over the age of twelve can withdraw their consent to a placement at any time for
15
     any reason (affirmed by Defendant Fudge in Oct. 2018). Plaintiffs believed that
16
     challenging the Agency’s removal request would likely cause an increase in retaliation,
17
     and if the Agency succeeded, Plaintiffs could potentially never be able to work again in
18
     their chosen professional fields. Plaintiffs had no prior reason to believe the Agency
19
     would engage in an unconstitutional violation of Plaintiffs’ rights and allow de facto
20   discrimination against them based on their status as a same-sex couple and/or based on
21   their gender. Plaintiffs believed at the time that Teenager’s reason for not consenting to
22   an otherwise appropriate adoption (and withdrawing consent to the placement) was
23   because he wanted a mom and dad (a woman and man) as parents, but now believe he
24   was also intimidated by the Agency into relinquishing his rights to return home to
25   Plaintiffs. Plaintiffs, for the first time as a same-sex married couple, felt the
26   overwhelming weight of being second-class citizens, and tried to accept the irreparable
27   harm caused by the Agency through by the abrupt removal of Teenager. Plaintiffs were
28   devastated but believed challenging an Agency willing to inflict absolutely terrifying

                                                   13
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.14 Page 14 of 34



 1   levels of retaliation – all because Plaintiff Kelley spoke in court and questioned
 2   Defendant Ayala – would be futile and dangerous.
 3         42.     On Jun. 27, 2018, under exceptional duress, Plaintiffs did not object to the
 4   removal itself, but filed 44-pages of documentation and evidence with an objection and
 5   denial to each and every statement by Defendant Ayala in the Agency’s Notice to the
 6   juvenile dependency court to show the statements Defendant Ayala made were with
 7   malice and/or reckless disregard for the truth. Plaintiffs hoped the court would remedy
 8   the situation and believed they could at least prevent losing everything they spent nearly
 9   twenty-five years working to accomplish.
10         43.     On Jul. 18, 2018, a hearing for the objection to the removal occurred.

11   Plaintiffs were not provided advance notice of the hearing and no best-interest
     determinations were made by the juvenile court at the hearing. Plaintiff Kelley received
12
     a call from Defendant Ayala after the time the hearing was set to begin and the court
13
     called Plaintiff Kelley. Plaintiffs had the right to a noticed hearing before the removal,
14
     and if Plaintiffs had known at the time the information they later discovered – Teenager
15
     spent 23 days in respite (over 300 hours were billed to Plaintiffs’ Maxim Healthcare
16
     Services patient account using their names and patient identification number) at a cost of
17
     over $8,000 to taxpayers, without Plaintiffs knowledge, authorization, or approval –
18
     Plaintiffs might have acted differently. To date, the Agency refuses to provide Plaintiffs
19
     with a “Notice of Action” stating the final date of placement.
20         44.     Plaintiffs allege the Agency used the investigation and complaint process
21   and the juvenile dependency court with malice and/or reckless disregard for the truth to
22   justify its actions and impress upon Plaintiffs there are repercussions for speaking out
23   against the Agency. To further its objectives of discrimination and retaliation against
24   Plaintiffs, the allegations for words the Agency deemed inappropriate, presumably
25   submitted to the Agency by Defendant Ayala and investigated by the Agency while
26   acting with deliberate indifference to Plaintiffs, have been substantiated for the public to
27   view, jeopardizing Plaintiffs’ life, liberty, and property interests indefinitely and in
28   perpetuity.

                                                  14
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.15 Page 15 of 34



 1         45.    After the hearing on Jul. 18, 2018, Plaintiffs remained a party to Teenager’s
 2   case with de facto parent status and retained educational rights holders. Based on false
 3   testimony and statements made with malice and/or with reckless disregard for the truth
 4   submitted to the juvenile dependency court by Defendant Ayala and employees of the
 5   Agency, Plaintiffs’ educational rights were terminated without proper notice or a
 6   hearing, and acting with deliberate indifference towards Plaintiffs and violating
 7   Plaintiffs’ due process rights.
 8         46.    In Sep. 2018, Plaintiff Kelley appeared at a trial to attempt to restore
 9   educational rights and keep de facto parent status. In the moments before the trial began,
10   Teenager’s attorney took the opportunity to impress upon Plaintiff Kelley the

11   consequences for speaking in court by using the phrase “character assassination”
     repeatedly to Plaintiff Kelley, which she believes was an attempt to intimidate her.
12
     Plaintiff Kelley had not forgotten that the last time she appeared in that courtroom and
13
     spoke (on Mar. 5), it set forth a wave of seemingly never-ending and increasingly more
14
     frightening false-accusations and life-altering repercussions. The Agency’s attorney
15
     refused to provide Plaintiff Kelley with Defendant Ayala’s filed report for the trial and
16
     laughed at Plaintiff Kelley when she requested it before trial, making it nearly
17
     impossible for Plaintiffs to have a fair trial in violation of Plaintiffs’ due process rights.
18
     Nonetheless, Plaintiff Kelley believed she had to proceed with the trial and she could
19
     prove Defendant Ayala had previously committed perjury (even without knowing the
20   contents of the report), restore Plaintiffs’ reputations before the juvenile dependency
21   court, and retain rights to Teenager to ensure he was not left alone bouncing around the
22   foster system from home to home. Because of statements by Defendant Ayala in her
23   report, which was yet another character assassination of Plaintiff Kelley unknown to
24   Plaintiffs at the time of trial but later discovered, made with deliberate indifference,
25   malice, and/or with reckless disregard for the truth, Plaintiffs did not prevail at the trial
26   and de facto parent status was terminated by the juvenile dependency court. Plaintiffs
27   had been permanently alienated from Teenager, although Plaintiffs did not fully
28   understand the extent of Defendant Ayala’s retaliatory actions or the discriminatory

                                                   15
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.16 Page 16 of 34



 1   animus held by the Agency and others involved in the situation and events that
 2   transpired beginning on Mar. 5, 2018.
 3         47.      On Oct. 22, 2018, Plaintiffs met with Defendant Curiel and Defendant
 4   Fudge to discuss the allegations and complaints as part of the appeal process. Plaintiffs
 5   still did not know which, if any, law or written directive they had violated, why
 6   Teenager had been removed, and why the Agency could not understand that a gay
 7   person using the word “gay” is not a deficiency. Defendant Curiel and Defendant Fudge
 8   again stated that the allegations, despite being substantiated against Plaintiffs, were not
 9   abuse or neglect, there had been no allegations of abuse or neglect filed against Plaintiffs
10   at any time, nor had there been any suspicions of abuse or neglect at any time for any of

11   the children placed in Plaintiffs’ home. Plaintiff Kelley desperately tried to explain that
     the Agency was exceeding the scope of the law and the intentions of the written
12
     directives to the long-term detriment of foster/resource parents’ reputations and
13
     livelihoods by turning constitutionally-protected speech into public complaints intended
14
     to be reserved exclusively for substantiated complaints of abuse or neglect and/or serious
15
     deficiencies that might jeopardize the safety of the children. Plaintiff Kelley explained,
16
     to no avail, the Agency’s long-standing policy and custom of using investigations and
17
     allegations without a reasonable basis to retaliate against foster/resource parents lacked
18
     due process and violated several constitutional rights, including the right to privacy and
19
     free speech.
20         48.      Plaintiff Kelley also tried to explain that the Agency’s demand and
21   requirement for her to take classes to cure her “deficiency” (the term used on the
22   complaints) had a devastating impact on Plaintiff Kelley’s emotional well-being and her
23   rights as a gay person, and that it was unconstitutional for the Agency to demand that as
24   a remedy based on her sexual orientation and as a consequence for using the word “gay”
25   in her home. Plaintiff Smith tried to explain to Defendant Fudge that forbidding
26   discussion about “sexual orientation” in the home would not be the correct way to
27   address the situation, and Defendant Fudge retorted the concern was that Plaintiffs had
28

                                                  16
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.17 Page 17 of 34



 1   been “pushing gay” on Teenager. With that, finally, Plaintiffs knew how “gay” had
 2   become their deficiency.
 3         49.   Plaintiffs later realized why the Agency and all the Agency’s employees
 4   involved in the situation backed Defendant Ayala’s actions and statements and justified
 5   their actions for removing Teenager that day from the home, why the Agency decided it
 6   was not appropriate to return Teenager to Plaintiffs, and why the Agency still refuses to
 7   place any children in their home. Even if no one else knew about Defendant Ayala’s
 8   retaliation – Defendant Fudge, the program manager for adoptions at the Agency, and
 9   the other Defendants employed by the Agency, believed Plaintiffs were pushing their
10   gay agenda on a foster child and the antidote to a problem they envisioned was to place

11   Teenager with a mom and a dad as parents and alienate him from Plaintiffs.
           50.   The Defendants’ actions illustrate the Agency’s lack of vital training and
12
     supervision of its employees. The Agency has never provided Plaintiffs with a legally-
13
     defensible rationale justifying taking Teenager, detaining him in respite, placing him in a
14
     new home before a hearing or a court order, and alienating him from Plaintiffs.
15
                                          CAUSES OF ACTION
16
                                      FIRST CAUSE OF ACTION
17
                                             Equal Protection
18
                  (Fourteenth Amendment; Cal. Const. art I, § 7; 42 U.S.C. § 1983)
19
           51.    Plaintiffs hereby incorporate each and every allegation contained in the
20   foregoing paragraphs as if fully set forth herein.
21         52.   Defendants actions toward Plaintiffs constitute actions under color of law.
22         53.   Defendants discriminated against Plaintiffs and denied them fair and equal
23   treatment on the basis of Plaintiffs’ sexual orientation and/or gender.
24         54.   Plaintiffs’ right to equal protection of the laws under the Fourteenth
25   Amendment to the United States Constitution and California Constitution was violated
26   by this discrimination.
27   //
28   //

                                                 17
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.18 Page 18 of 34



 1         55.   Because of Defendants’ conduct, Plaintiffs’ rights were violated by
 2   Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
 3   described herein.
 4         56.   Plaintiffs have a cause of action for violations of their constitutional right to
 5   equal protection under the Civil Rights Act, 42 U.S.C. § 1983.
 6         57.   Defendants conduct as stated herein violate provisions of Article I, § 7 of the
 7   California Constitution.
 8         58.   As a result of the Defendants’ actions under color of law, Plaintiffs have
 9   suffered and will continue to suffer emotional distress as well as humiliation because of
10   this violation of their rights. Defendant’s unlawful actions and the resulting injuries

11   entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
     and attorneys’ fees and costs.
12
                                      SECOND CAUSE OF ACTION
13
                             Substantive Due Process – Void for Vagueness
14
                  (Fourteenth Amendment; Cal. Const. art I, § 7; 42 U.S.C. § 1983)
15
           59.   Plaintiffs hereby incorporate each and every allegation contained in the
16
     foregoing paragraphs as if fully set forth herein.
17
           60.   The Substantive Due Process Clause of the Fourteenth Amendment to the
18
     U.S. Constitution provides that no state shall “deprive any person of life, liberty, or
19
     property, without due process of law.”
20         61.   In order to satisfy the Due Process Clause, a law must be sufficiently
21   definite to provide adequate notice of the conduct proscribed and provide sufficient
22   guidelines so that arbitrary and discriminatory enforcement does not occur.
23         62.   Defendants interpretation and enforcement of the Written Directives, and the
24   phrase “Written Directives or any applicable laws,” on the allegations to describe what is
25   considered a violation of the child’s personal rights does not satisfy the requirements of
26   the Due Process Clause.
27         63.   Defendants failed to cite any specific law or ordinance on any of the
28   allegations against Plaintiffs. Plaintiffs repeatedly inquired about the rule violated, they

                                                  18
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.19 Page 19 of 34



 1   were told the allegations were general personal rights violations. There is no published
 2   rule, statute, or law that states that “inappropriate” comments or remarks or that the word
 3   “gay” or any of the other allegations as stated in the complaints is disallowed.
 4         64.   The Written Directives and other applicable laws as interpreted by
 5   Defendants, and as enforced by Defendants fail to provide adequate notice and sufficient
 6   guidance, which would allow an individual to ascertain beyond mere speculation as to
 7   how one knows when they are engaged in any prohibited activity that violates the child’s
 8   personal rights or what terms or words used in any context are “inappropriate,” which
 9   could rise to the level of an investigation and/or a substantiated or inconclusive public
10   complaint, or an investigation into the conduct alleged.

11         65.   Located on the QPI website are several documents regarding investigations
     of foster and resource parents, and there have been multiple All County Letters issued to
12
     remind the Agency about how to conduct investigations. In CCL - Information Release
13
     2016-01, dated Jan. 19, 2016, issued by the State of California Health and Human
14
     Services Agency, titled, “Communication with Foster Parents About Investigations
15
     Regarding Children in Out-of-Home Placements,” recognizes that “investigations put
16
     foster parents under suspicion and are stressful,” and directs the Agency to “screen out
17
     complaints that are ‘willfully intended to harass a licensee’,” and that it should not
18
     initiate investigations into allegations “without a reasonable basis,” because “[f]rivolous
19
     licensing complaints and investigations lead to decreased retention of quality parents,”
20   and requires investigations to be conducted with “courtesy and respect” towards
21   foster/resource parents.
22         66.   Defendants repeatedly and knowingly failed (and continues to fail) to
23   comply with the directives and laws regarding investigations into allegations, and
24   repeatedly violated (and continues to violate) the due process rights of Plaintiffs and
25   other foster/resource parents during investigations in the County of San Diego,
26   indicating the Agency’s actions are based on its ongoing policies and customs, even
27   though it has known for years that its policies and customs are detrimental to its own
28   objectives of retaining homes for foster and adoptive placements.

                                                 19
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.20 Page 20 of 34



 1         67.   According to information presented by the Agency at a foster/resource
 2   training in Jan. 2019, all allegations (69% in one year were the elusive “personal rights”
 3   catchall) are allegedly first reviewed by Defendant Rogers and she is the only person at
 4   the Agency who determines whether to assign an investigator. Defendant Rogers
 5   allegedly reviewed and signed the findings before the investigator, Defendant Murillo,
 6   presented them to Plaintiffs. Plaintiffs timely appealed and the first level of review went
 7   back to Defendant Rogers, the direct supervisor for Defendant Murillo. For Plaintiffs to
 8   prevail at the first appeal, it would require Defendant Rogers, the direct supervisor of the
 9   investigator, to disagree with herself and all of her previous decisions.
10         68.   Plaintiffs timely appealed the complaints to Defendant Curiel, the direct

11   supervisor for Defendant Rogers, who informed Plaintiffs that the complaints had
     already gone through multiple reviews at the Agency by the time it got to her, which
12
     meant the previous reviews were further evidence to support her decision. Defendant
13
     Curiel upheld the findings of substantiated for the allegations without providing a
14
     specific law or Written Directive allegedly violated by Plaintiffs.
15
           69.   Plaintiffs timely appealed to Defendant Bullock, the direct supervisor of
16
     Defendant Curiel, who also upheld the allegations findings. Plaintiffs again requested a
17
     specific law or Written Directive allegedly violated for each and every deficiency to
18
     form the basis of the allegations and an explanation of why the alleged "inappropriate"
19
     remarks are a violation, and a thorough explanation of why "gay" is a deficiency.
20   Defendants have never provided an explanation of what, exactly, was alleged or what
21   law or written directive was violated. Defendant Bullock informed Plaintiffs that her
22   review was the final review and never provided Plaintiffs with the requested
23   information.
24         70.   There is no appeal outside the Agency for any allegations or complaints that
25   are not abuse or neglect, and no part of the appeal or investigative process escapes a
26   single chain of command within the Agency.
27         71.   Defendants repeatedly assured Plaintiffs both verbally and in writing they
28   would be provided with due process rights to a fair and impartial investigation and the

                                                 20
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.21 Page 21 of 34



 1   right to appeal without retaliation. The allegations, complaints, investigations, and the
 2   appeals process is so elusive that it is next to impossible for Plaintiffs to be afforded with
 3   any due process rights when they are not provided with a law or written directive
 4   allegedly violated, persons to whom to appeal, deadlines to appeal, or timely decisions.
 5   The Agency’s lack of oversite and willful ignorance of what is occurring illustrates the
 6   Agency’s lack of vital training and supervision of its employees, which violates
 7   Plaintiffs’ due process rights.
 8         72.     The Written Directives invites selective enforcement against resource
 9   parents, and potentially resource parents in the same home for the same words and/or
10   conduct.

11         73.     Plaintiffs have attempted to comply with the Written Directives but have
     nonetheless had public complaints issued against them under its vague and overbroad
12
     reach by punishing Resource Families for protected speech based on content and
13
     dictating and determining which speech is deemed “appropriate” on an ad hoc basis.
14
           74.     As a result of the Defendants’ actions, Plaintiffs have been and continue to
15
     be forced to endure punitive treatment for protected speech and have been and continue
16
     to be deprived of or threatened with the deprivation of the right to a family, and
17
     potentially the right to life, liberty, and property interests insofar that the Complaints are
18
     public and all appeals have been exhausted. The allegations and complaints should be
19
     struck from Plaintiffs public and private records so they will not remain a part of the
20   public record tarnishing Plaintiffs’ reputation and threatening their livelihoods in
21   perpetuity.
22         75.     Defendants conduct as stated herein violates provisions of Article I, § 7 of
23   the California Constitution.
24         76.     Defendants actions toward Plaintiffs constitute actions under color of law.
25         77.     Because of Defendants’ conduct, Plaintiffs’ rights were violated by
26   Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
27   described herein.
28   //

                                                  21
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.22 Page 22 of 34



 1         78.   Plaintiffs’ right to due process under the Fourteenth Amendment to the
 2   United States Constitution and California Constitution was violated by Defendants’
 3   actions.
 4         79.   The “Written Directives and any applicable laws,” should therefore be
 5   declared unconstitutionally vague both on its face and as applied against Plaintiffs and in
 6   violation of substantive due process protections under the Fourteenth Amendment to the
 7   United States Constitution and California Constitution.
 8         80.   Plaintiffs have a cause of action for violations of their constitutional rights
 9   under the Civil Rights Act, 42 U.S.C. § 1983.
10         81.   As a result of the Defendants’ actions under color of law, Plaintiffs have

11   suffered and will continue to suffer emotional distress as well as humiliation because of
     this violation of their rights. Defendant’s unlawful actions and the resulting injuries
12
     entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
13
     and attorneys’ fees and costs.
14
                                      THIRD CAUSE OF ACTION
15
                                      Retaliation (42 U.S.C. § 1983)
16
           82.   Plaintiffs hereby incorporate each and every allegation contained in the
17
     foregoing paragraphs as if fully set forth herein.
18
           83.   Defendants retaliated against Plaintiffs for their exercising constitutional
19
     right to speak and engage in protected activities as private citizens at all times mentioned
20   herein.
21         84.   Plaintiff Kelley’s speech in court on Mar. 5, 2018, and Plaintiffs’ subsequent
22   protected speech, as described in all instances mentioned herein, was a substantial
23   motivating reason for Defendants’ to engage in the retaliatory actions against Plaintiffs.
24         85.   Defendants engaged in retaliatory conduct against Plaintiffs as mentioned
25   herein, including, but not limited to, belittling and humiliating the Plaintiffs, requiring
26   Plaintiffs to take unnecessary steps to complete the adoption, placing the adoption on
27   hold, removing the child from the home without notice or court order, filing allegations
28   against Plaintiffs, submitting false statements to the juvenile dependency court and

                                                  22
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.23 Page 23 of 34



 1   others about Plaintiffs, terminating the placement of Teenager, preventing contact with
 2   Teenager, terminating Plaintiffs educational rights and de facto parent status,
 3   investigating and substantiating allegations against Plaintiffs, demanding Plaintiffs
 4   refrain from speaking about sexual orientation, adoption, and other topics in Plaintiffs’
 5   home, demanding Plaintiffs engage or refrain from protected activities and conduct,
 6   failing to place children in Plaintiffs’ home, all of which were and are violation of
 7   Plaintiffs rights to engage in protected activities and in retaliation for protected speech.
 8         86.    Defendants acts were motivated, at least in part, by Plaintiffs protected
 9   activities and would likely deter a person of ordinary firmness from engaging in that
10   protected activity and did deter Plaintiffs from engaging in protected activities.

11         87.    Defendants actions toward Plaintiffs constitute actions under color of law.
           88.    Because of Defendants’ conduct, Plaintiffs’ rights were violated by
12
     Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
13
     described herein.
14
           89.    Plaintiffs have a cause of action for violations of their constitutional rights
15
     under the Civil Rights Act, 42 U.S.C. § 1983.
16
           90.    As a result of the Defendants’ actions under color of law, Plaintiffs have
17
     suffered and will continue to suffer emotional distress as well as humiliation because of
18
     this violation of their rights. Defendant’s unlawful actions and the resulting injuries
19
     entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
20   and attorneys’ fees and costs.
21                                    FOURTH CAUSE OF ACTION
22               Use of Fabricated Evidence and Judicial Deception (42 U.S.C. § 1983)
23         91.    Plaintiffs hereby incorporate each and every allegation contained in the
24   foregoing paragraphs as if fully set forth herein.
25         92.    Defendants submitted statements about Plaintiffs knowing the statements
26   were false, malicious, and/or made with reckless disregard for the truth to the juvenile
27   dependency court and others, as described herein.
28   //

                                                  23
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.24 Page 24 of 34



 1         93.   Plaintiffs have a right to be free from judicial deception and statements made
 2   by Defendants with deliberate indifference, and/or statements made that are false,
 3   malicious, and/or with reckless disregard for the truth to the juvenile dependency court.
 4         94.   Defendants investigated and substantiated complaints against Plaintiffs
 5   based on statements that were false, malicious, and/or made with reckless disregard for
 6   the truth against Plaintiffs, as described herein.
 7         95.   Defendants actions toward Plaintiffs constitute actions under color of law.
 8         96.   Because of Defendants’ conduct, Plaintiffs’ rights were violated by
 9   Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
10   described herein.

11         97.   Because of Defendants’ conduct, Plaintiffs’ procedural due process rights
     were violated by Defendants’ actions and Plaintiffs’ were deprived, as described herein.
12
           98.   Plaintiffs have a cause of action for violations of their constitutional rights
13
     under the Civil Rights Act, 42 U.S.C. § 1983.
14
           99.   As a result of the Defendants’ actions under color of law, Plaintiffs have
15
     suffered and will continue to suffer emotional distress as well as humiliation because of
16
     this violation of their rights. Defendant’s unlawful actions and the resulting injuries
17
     entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
18
     and attorneys’ fees and costs.
19
                                       FIFTH CAUSE OF ACTION
20                          Unlawful Removal of a Child (42 U.S.C. § 1983)
21         100. Plaintiffs hereby incorporate each and every allegation contained in the
22   foregoing paragraphs as if fully set forth herein.
23         101. Defendants removed Teenager from Plaintiffs’ home without a legal
24   justification or basis, without a hearing, without a warrant, and/or court order, while
25   purporting to perform their duties in their official capacity and on behalf of the Agency,
26   as described herein.
27   //
28   //

                                                  24
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.25 Page 25 of 34



 1          102. Removal of the Teenager from Plaintiffs’ home, terminating their education
 2   rights, and terminating de facto parent status, and placement with another family
 3   violated Plaintiffs’ rights.
 4          103. Because Plaintiffs were prospective adoptive parents, Teenager should not
 5   have been removed except for abuse or neglect, and there was no abuse or neglect.
 6          104. Removal of the Teenager from Plaintiffs’ home violated their rights because
 7   Defendants did not provide notice of their intent to remove the child and did not have a
 8   court order before removing him and failed to provide proper notice of the Court
 9   proceedings to terminate the placement, all of which occurred while Defendants
10   purported to perform their duties in their official capacity on behalf of the Agency.

11          105. Removal of Teenager from Plaintiffs’ home also violated the Agency’s own
     rules, guidelines, and state law because removal is only to be done in cases of abuse or
12
     neglect.
13
            106. Defendants actions toward Plaintiffs constitute actions under color of law.
14
            107. Because of Defendants’ conduct, Plaintiffs’ procedural due process rights
15
     were violated by Defendants’ actions and Plaintiffs’ were deprived, as described herein.
16
            108. Because of Defendants’ conduct, Plaintiffs’ rights were violated by
17
     Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
18
     described herein.
19
            109. Plaintiffs have a cause of action for violations of their constitutional rights
20   under the Civil Rights Act, 42 U.S.C. § 1983.
21          110. As a result of the Defendants’ actions under color of law, Plaintiffs have
22   suffered and will continue to suffer emotional distress as well as humiliation because of
23   this violation of their rights. Defendant’s unlawful actions and the resulting injuries
24   entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
25   and attorneys’ fees and costs.
26   //
27   //
28   //

                                                  25
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.26 Page 26 of 34



 1                                    SIXTH CAUSE OF ACTION
 2                              Government Liability (42 U.S.C. § 1983)
 3          111. Plaintiffs hereby incorporate each and every allegation contained in the
 4   foregoing paragraphs as if fully set forth herein.
 5          112. Plaintiffs were deprived of their constitutional and civil rights as a result of
 6   official policies and/or customs of the Agency and these customs are widespread and
 7   well-settled practices of the Agency, as described herein.
 8          113. The Quality Parenting Initiative (“QPI”) in CA was launched to improve
 9   outcomes in the foster system, recognizing the long history of complaints by
10   foster/resource parents about how they were treated by the system. QPI California has

11   several goals stated on its website, such as recruiting and retaining excellent foster and
     resource parents and providing additional support to those parents by giving them a
12
     voice to ensure success.
13
            114. Upon placement of Teenager, Plaintiffs and the Agency signed a “County of
14
     San Diego QPI Partnership Agreement” (“QPI Agreement”). Plaintiffs attempted to
15
     uphold all of the conditions of the agreement, but were repeatedly thwarted by the
16
     Agency, and at times, even attempting to uphold the terms of the agreement was often
17
     imputed harshly against them and used to justify the Agency’s punitive actions against
18
     Plaintiffs.
19
            115. The Agency repeatedly and knowingly failed (and continues to fail) to
20   comply with the terms and conditions of the QPI Agreement entered into by the
21   Plaintiffs and the Agency, indicating the Agency’s actions are based on its ongoing
22   policies and customs, even though it has known for years that its policies and customs
23   are detrimental to its own objectives and Plaintiffs and other foster and resource parents
24   throughout the County of San Diego.
25          116. Plaintiffs were deprived of their rights as a result of the Agency’s failure to
26   train and supervise its employees and agents and knew its training and supervision was
27   inadequate because of a pattern of similar violations in the past. Defendants knew that
28

                                                  26
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.27 Page 27 of 34



 1   the inadequate training and supervision of its employees and agents were likely to result
 2   in the deprivation of Plaintiffs’ civil rights, as described herein.
 3         117. Defendants have a custom and practice of removing children without proper
 4   notice and without due process and/or its written policies and procedures, and sometimes
 5   based only on a child’s statements that the child no longer wants to live in a particular
 6   home, even if it is based on a discriminatory reasons.
 7         118. Defendants violated Plaintiffs rights by removing Teenager without proper
 8   notice and without due process and/or based on discriminatory policies because
 9   Plaintiffs were a same-sex couple and/or a particular gender.
10         119. Defendants also have a custom and practice of failing to provide

11   foster/resource parents with a fair and impartial investigation of allegations that comport
     with due process and other applicable legal and constitutional rights.
12
           120. Defendants and its agents and employees violated Plaintiffs’ rights based on
13
     these official policies and customs and a failure to train its employees.
14
           121. Defendants actions toward Plaintiffs constitute actions under color of law.
15
           122. Because of Defendants’ conduct, Plaintiffs’ rights were violated by
16
     Defendants’ actions and Plaintiffs’ were deprived of their constitutional rights, as
17
     described herein.
18
           123. Plaintiffs have a cause of action for violations of their constitutional rights
19
     under the Civil Rights Act, 42 U.S.C. § 1983.
20         124. As a result of the Defendants’ actions under color of law, Plaintiffs have
21   suffered and will continue to suffer emotional distress as well as humiliation because of
22   this violation of their rights. Defendant’s unlawful actions and the resulting injuries
23   entitle Plaintiffs to injunctive and declaratory relief, compensatory damages, restitution,
24   and attorneys’ fees and costs.
25                                    SEVENTH CAUSE OF ACTION
26               Violation of Unruh Civil Rights Act (California Civil Code §§ 51, 52)
27         125. Plaintiffs hereby incorporate each and every allegation contained in the
28   foregoing paragraphs as if fully set forth herein.

                                                   27
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.28 Page 28 of 34



 1         126. California Civil Code §§ 51, 52, also known as the “Unruh Civil Rights
 2   Act,” provides a cause of action to individuals who have been denied full and equal
 3   privileges and services and the exercise or enjoyment of rights secured by the United
 4   States and/or California Constitutions and other laws because of their sex, marital status,
 5   and sexual orientation.
 6         127. Defendants denied, aided or incited a denial of, discriminated, and/or made a
 7   distinction that denied full and equal advantages, privileges, and services to Plaintiffs.
 8         128. A substantial motivating reason for Defendants’ conduct was its perception
 9   of and/or status of Plaintiffs’ sex, marital status, and sexual orientation.
10         129. There was and is no lawful justification for Defendants to discriminate

11   against Plaintiffs as described herein and/or to interfere with Plaintiffs’ exercise of their
     rights. Defendant’s actions were and are taken willfully and with malice and oppression
12
     in order to deter and/or prevent Plaintiffs from exercising their protected constitutional
13
     and statutory rights based on Defendants’ perception of and/or status of Plaintiffs’ sex,
14
     marital status, and sexual orientation.
15
           130. Because of Defendants’ conduct, Plaintiffs’ rights were violated by
16
     Defendants’ actions and Plaintiffs’ were deprived of their rights, as described herein.
17
           131. Plaintiffs suffered emotional and mental distress as well as humiliation
18
     because of this violation of their rights. Defendants’ unlawful actions and the resulting
19
     injuries entitle Plaintiffs to compensatory damages, including damages for emotional
20   distress. Plaintiffs are also entitled to injunctive relief, restitution, statutory damages,
21   attorneys’ fees and costs, and other appropriate equitable relief to protect the peaceful
22   exercise and enjoyment of Plaintiffs’ rights.
23                                    EIGHTH CAUSE OF ACTION
24                 Violation of Bane Act (California Civil Code § 52.1 “Bane Act”)
25         132. Plaintiffs hereby incorporate each and every allegation contained in the
26   foregoing paragraphs as if fully set forth herein.
27         133. California Civil Code § 52.1, also known as the “Bane Act,” provides a
28   cause of action to individuals whose exercise or enjoyment of rights secured by the

                                                   28
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.29 Page 29 of 34



 1   United States and/or California Constitutions and other laws has been interfered with, or
 2   attempted to be interfered with, by another’s threat, intimidation, or coercion.
 3             134. By their conduct and actions as set forth herein, Defendants have interfered
 4   with, attempted to interfere with, and continues to interfere with, by threat, intimidation,
 5   and/or coercion, Plaintiffs’ exercise of their civil rights based on the sexual orientation
 6   of Plaintiffs and/or Plaintiffs status as a same-sex couple, and punishments and the threat
 7   thereof, have criminalized conduct that is the involuntary result of Plaintiffs’ status and
 8   in violation of Plaintiffs’ rights.
 9             135. By their conduct and actions as set forth herein, Defendants committed acts
10   of violence and retaliated against Plaintiffs and caused Plaintiffs to reasonably believe

11   that if they asserted or exercised any of their rights, including, but not limited to, ask any
     questions about any decision or demand made by the Agency, speak about any topic the
12
     Agency deemed inappropriate, speak about “sexual orientation” or “adoption,” assert
13
     educational rights, assert rights as de facto parents, assert rights as prospective adoptive
14
     parents, leave any room without permission from the Agency, appear or speak in court to
15
     exercise any rights having to do with an Agency action or decision, fail to provide
16
     money and property as demanded by the Agency on any occasion that it was demanded,
17
     fail to let Defendants enter or search Plaintiffs’ home on any occasion that it was
18
     demanded, or make any statements in a private or public forum to any person about the
19
     Agency or its actions that Defendants would commit violence and retaliate against them
20   and that Defendants had the ability to carry out the threats.
21             136. There was and is no lawful justification for Defendants to threaten,
22   intimidate, or coerce the Plaintiffs, or to attempt to use threats, intimidation, or coercion
23   as described herein to interfere with Plaintiffs’ exercise of their rights. Defendant’s
24   actions were and are taken willfully and with malice and oppression in order to deter
25   and/or prevent Plaintiffs from exercising their protected constitutional and statutory
26   rights.
27             137. Because of Defendants’ conduct, Plaintiffs’ rights were violated by
28   Defendants’ actions and Plaintiffs’ were deprived of their rights, as described herein.

                                                   29
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.30 Page 30 of 34



 1         138. Plaintiffs suffered emotional and mental distress as well as humiliation
 2   because of this violation of their rights. Defendant’s unlawful actions and the resulting
 3   injuries entitle Plaintiffs to compensatory damages, including damages for emotional
 4   distress. Plaintiffs are also entitled to injunctive relief, restitution, statutory damages,
 5   attorneys’ fees and costs, and other appropriate equitable relief to protect the peaceful
 6   exercise and enjoyment of Plaintiffs’ rights.
 7                                     NINTH CAUSE OF ACTION
 8                                            Misrepresentation
 9         139. Plaintiffs hereby incorporate each and every allegation contained in the
10   foregoing paragraphs as if fully set forth herein.

11         140. Defendants’ statements describing their policies regarding placement and/or
     adoption with foster/adoptive parents and removal of children from foster/adoptive
12
     parents were false and misleading.
13
           141. Defendants’ false representations were intentional, made with reckless
14
     disregard as to whether they were true or false, there was no reasonable basis for making
15
     these representations to Plaintiffs and/or to believe the statements Defendants made to
16
     Plaintiffs were true.
17
           142. Defendants knew these representations were material to Plaintiffs’ decision
18
     to agree to become foster/adoptive parents and take placements of foster children.
19
           143. Plaintiffs relied upon these representations, and their reliance was justifiable.
20         144. Defendants’ misrepresentations caused Plaintiffs to suffer financial,
21   emotional, and psychological harm.
22                                     TENTH CAUSE OF ACTION
23                                                Defamation
24         145. Plaintiffs hereby incorporate each and every allegation contained in the
25   foregoing paragraphs as if fully set forth herein.
26         146. Defendants’ made statements to persons other than the Plaintiffs and
27   published statements about the Plaintiffs by making complaints and allegations about
28   Plaintiffs available to the public.

                                                   30
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.31 Page 31 of 34



 1          147. Because Defendants’ the statements are written on complaint forms
 2   available to the public describing alleged deficiencies using the term, “substantiated,”
 3   and written as “allegations” requiring an investigation, all of which implies improper
 4   conduct or statements by Plaintiffs, as described herein, anyone who accesses the
 5   complaints will know they are about Plaintiffs, which has injured and will continue to
 6   injure Plaintiffs and expose Plaintiffs to hatred, contempt, ridicule, shame,
 7   embarrassment, and discourages other persons and foster agencies from associating with
 8   Plaintiffs.
 9          148. The statements and allegations are false and Defendants purposely and
10   knowingly failed to use reasonable care to determine the truth or falsity of the

11   statements.
            149. Plaintiffs have suffered harm and continue to suffer harm to their
12
     professional and personal reputations caused by Defendants’ false statements and
13
     allegations.
14
            150. Defendants’ false and defamatory statements caused and continue to cause
15
     Plaintiffs to suffer financial, emotional, and psychological harm.
16
                                   ELEVENTH CAUSE OF ACTION
17
                              Intentional Infliction of Emotional Distress
18
            151. Plaintiffs hereby incorporate each and every allegation contained in the
19
     foregoing paragraphs as if fully set forth herein.
20          152. Defendants’ conduct was outrageous and was intended to cause Plaintiffs
21   emotional distress, as described herein.
22          153. Defendants’ acted with reckless disregard of the probability that Plaintiffs
23   would suffer emotional distress for the actions taken by the Agency and each of the
24   Defendants, as described herein.
25          154. Defendants’ actions caused Plaintiffs to be embarrassed, humiliated, and
26   traumatized by the Defendants’ actions.
27   //
28   //

                                                 31
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.32 Page 32 of 34



 1         155. To retaliate against Plaintiffs for exercising their constitutional rights,
 2   Defendants knowingly and willingly encouraged a child to reject Plaintiffs as parents
 3   because they are a same-sex couple.
 4         156. Then, the Agency and the Defendants removed a child from Plaintiffs’ home
 5   and alienated him from Plaintiffs without any rational or legal basis.
 6         157. Finally, Defendants investigated and then released substantiated allegations
 7   against Plaintiffs to the public on a government form citing “gay” as a “deficiency” and
 8   that the “deficiency will be corrected” so long as a gay person, “will take a … class.”
 9         158. The Agency sanctioned violence against Plaintiffs and the deep emotional
10   scars and humiliation Defendants inflicted on Plaintiffs will last a lifetime. To capitalize

11   on the fear, confusion, and vulnerability of Plaintiffs, it then required them to take
     classes knowing the Agency had no intention of ever placing any children in Plaintiffs’
12
     home again and knowing Plaintiffs would be forever estopped from having children in
13
     their home based on Defendants’ actions and conduct.
14
           159. Every day, Plaintiffs relive the nightmare – the child they loved and wanted
15
     to adopt is gone because an Agency steeped in policies of thwarting descent by
16
     retaliation used Plaintiffs’ love for each other to prevent them from becoming a family.
17
           160. With defamatory and patently false statements made by the Agency and its
18
     employees in the Plaintiffs’ records, all of which were made with malice and/or reckless
19
     disregard for the truth and made for the sole purpose of retaliating against Plaintiffs for
20   exercising their constitutional rights, Plaintiffs are permanently foreclosed of any
21   opportunities to become foster/adoptive parents or adopt through any other entity.
22         161. As a result of the Agency’s ongoing retaliatory and discriminatory practices,
23   and violations of Plaintiffs’ constitutional and statutory rights, Plaintiffs have and
24   continue to suffer emotional harm and are effectively permanently barred from
25   becoming parents and fulfilling their desire to have a family because they are gay.
26   //
27   //
28   //

                                                  32
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.33 Page 33 of 34



 1         162. Plaintiffs were and continue to be deprived of their rights to be treated fairly,
 2   equally, and with dignity as a result of the Agency’s ongoing retaliatory and
 3   discriminatory practices.
 4                                      PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiffs pray for a judgment in their favor as follows:
 6         1.    Issue a declaratory judgment that the actions of the Defendants described
 7   herein violate the United States Constitution.
 8         2.    Declare that the Written Directives are void for vagueness and
 9   unenforceable facially and/or as applied to Plaintiffs and foster/resource parents pursuant
10   to the due process protections of the U.S. and California Constitutions.

11         3.    Issue an injunction ordering Defendants to cease engaging in unfair,
     unlawful, discriminatory, retaliatory, and fraudulent practices, and to develop policies
12
     and procedures and conduct staff training to prevent the recurrence of the practices.
13
           4.    Order Defendant to pay compensatory damages to Plaintiffs pursuant to 42
14
     U.S.C. § 1983 for the deprivation of Plaintiffs’ constitutionally guaranteed rights, for
15
     statutory violations, including damages for emotional distress.
16
           5.    Order Defendant to pay damages to Plaintiffs for pain and suffering in an
17
     amount to be proven at trial.
18
           6.    Order Defendant to pay exemplary, punitive, compensatory, and
19
     consequential damages to Plaintiffs in an amount to be proven at trial.
20         7.    Award Plaintiffs reasonable attorneys’ fees and costs of suit.
21         8.    For such other, further and different relief as the nature of this case may
22   require or may be deemed just and proper by this Court.
23   //
24   //
25   //
26   //
27   //
28   //

                                                 33
     Case 3:19-cv-01404-LAB-JLB Document 1 Filed 07/26/19 PageID.34 Page 34 of 34



 1                                          DEMAND FOR JURY
 2               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Rule 38-
 3   1 of the Local Rules for the Southern District of California, Plaintiffs demand trial by
 4   jury for all the issues pleaded herein so triable.
 5
 6   Dated: July 26, 2019             By:    /s/ Jason H. Woltman
 7                                           Jason H. Woltman
 8                                           ATTORNEY FOR PLAINTIFFS
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   34
